Citation Nr: 0402820	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  99-11 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include endocarditis and mitral stenosis, as a result of 
exposure to herbicides.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bronchitis, as a 
result of exposure to herbicides.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for headaches, as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The National Personnel Records Center (NPRC) has verified 
periods of active duty service from June 1956 to December 
1956 and from February 1958 to February 1962.  The NPRC has 
also noted that the veteran was discharged form the Reserves 
in May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 1998 
and August 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  This case was 
previously before the Board in March 2001.  In July 2003 the 
veteran presented testimony at a video conference hearing 
before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.

Evidence pertinent to the issue on appeal was received at the 
Board in July 2003.  The veteran has waived initial RO 
consideration of this evidence.


FINDINGS OF FACT

1.  A heart disorder, to include endocarditis and mitral 
stenosis, was not present during service or within one year 
thereafter and has not been shown to be otherwise related to 
service.

2.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that the veteran 
experienced an in-service stressor.

3.  At his July 2003 Board video hearing the veteran stated 
that he desired to withdraw his appeal on the claim for 
service connection for bronchitis.

4.  A low back disorder was not present during service and 
has not been shown to be otherwise related to service.

5.  Chronic headaches were not present during service and 
have not been shown to be otherwise related to service.


CONCLUSIONS OF LAW

1.  A heart disorder, to include endocarditis and mitral 
stenosis, was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  PTSD was not incurred in or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

3.  The veteran has withdrawn his Substantive Appeal 
concerning the claim of entitlement to service connection for 
bronchitis, and that issue is not properly before the Board.  
38 C.F.R. § 20.204 (2003).

4.  A low back disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

5.  Headaches were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to his 
claims, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claims.  
Further, the Board notes that the claims file contains 
relevant service and post-service medical records, including 
VA examinations and medical opinions that have addressed the 
veteran's contentions in this case.

In April 2002 the veteran was notified of the evidence he 
could submit and the evidence that VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not referenced any unobtained evidence that might aid his 
claims or that might be pertinent to the bases of the denial 
of his claims.  The Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. §§ 3.102, 3.159.  As such, the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to the issues on appeal.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as cardiovascular disease, arthritis, and neurological 
disorders, will be presumed if they becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Heart disorder

The veteran contends that his heart disease developed as a 
result of exposure to herbicides during his service in 
Vietnam.

Service medical records contain no complaints or treatment 
related to heart disease.  Medical records indicate that in 
May 1998 the veteran underwent mitral valve replacement for 
mitral regurgitation.

With respect to the claims for service connection as a 
residual of exposure to Agent Orange, the Board notes that 
disorders which have been positively associated with Agent 
Orange do not include the veteran's heart disorder on appeal.  
See 38 C.F.R. §§ 3.307, 3.309.  Further, the veteran has 
presented no competent medical evidence causally linking his 
mitral valve disease to exposure to Agent Orange in service.  
Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  In this 
regard, the Board observes that an August 2002 VA examiner 
opined that it was highly unlikely that the veteran's mitral 
valve disease was related to exposure to herbicides.

In short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's exposure 
to herbicides during service and his mitral valve disease.  
Instead, there is a medical opinion to the contrary.  
Further, the available medical records reveal that the 
veteran was not diagnosed with this disability until the 
1990s.  Accordingly, entitlement to service connection under 
the presumptive provisions of 38 U.S.C.A. §§ 1101 and 1112 is 
not for application in this case.  Accordingly, the Board 
finds that the preponderance of the evidence is against this 
claim and service connection for a heart disorder is not 
warranted.


II.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

VA medical records contain diagnoses of PTSD, and VA records 
(December 2002 VA psychiatric examination) reveal that health 
professionals have indicated that the veteran's PTSD is 
related to events in service.  However, the Board notes that 
a diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994).  It 
must therefore be determined whether there exists a stressor 
which has been verified from official sources or if there is 
credible supporting evidence from another source that a 
stressor claimed by the veteran occurred.

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

The Board notes that the veteran's service personnel records 
do not show that he received medals or decorations which 
verify combat.  While the Board notes that a DD Form 114 
reflects that the veteran had service in a combat zone, there 
is no service department evidence that the veteran engaged in 
combat, and service connection for PTSD in this case requires 
credible supporting evidence that a claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f).

The Board here notes that the veteran has failed to provide 
credible supporting evidence that a claimed inservice 
stressor actually occurred.  At his July 2003 Board hearing, 
the veteran indicated that concerning his first stressor (an 
aircraft-related death of a service comrade), he could not 
remember his friend's name and was not able to recall the 
year of the alleged aircraft accident.  Likewise, as for his 
second stressor, the veteran was also unable to provide any 
evidence that he was involved in transporting body bags and 
coffins and did not know the date or year of such alleged 
missions.

After a careful review of the evidence, the Board must 
conclude that a claimed stressor has not been verified by 
credible supporting evidence, and the veteran's claim for 
service connection therefore does not meet the requirements 
of 38 C.F.R. § 3.304(f).  While the question of whether a 
proven stressor is sufficient to support a diagnosis of PTSD 
is a medical question, the question of whether an alleged 
stressor actually occurred is a question for VA adjudicators, 
Cohen, and the matter of whether there is credible supporting 
evidence of a veteran's account of a stressor is a question 
of fact and credibility to be determined by the Board.  The 
lack of any credible supporting evidence of a claimed 
stressor is the determinative factor in this case.

The Board concludes that all of the requirements for service 
connection for PTSD have not been fulfilled, and, 
consequently, entitlement to service connection for PTSD is 
not established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b).

III.  Bronchitis

A Substantive Appeal may be withdrawn before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  At his July 
2003 Board video hearing the veteran stated that he desired 
to withdraw his appeal on the claim for service connection 
for bronchitis, as a result of exposure to herbicides.  As 
such, there remain no allegations of errors of fact or law 
for appellate consideration as to this issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
the issue of service connection for bronchitis is dismissed.

IV.  Low back

The veteran has asserted that he injured his low back at the 
same time that he incurred his service-connected cervical 
spine disability.

The veteran's active duty service medical records reflect 
that the veteran injured his cervical spine in a diving 
accident in 1958.  The service medical records contain no 
complaints, diagnoses, or treatment for a low back 
disability.  The veteran was not diagnosed with a low back 
disability until the 1990s.

In August 2002 the veteran underwent a VA spine examination.  
While the examiner confirmed that the veteran has a low back 
disability (including arthritis and a healed compression 
fracture of the L1 vertebra, and generalized osteopenia of 
the lumbar spine), the examiner indicated (in a November 2002 
addendum) that a review of the records revealed that there 
was no evidence that the veteran's low back disabiities were 
related to the veteran's military service or to his service-
connected cervical spine disability.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's low back disability is 
related to his military service.  The veteran's active duty 
service medical records contain no complaints or treatment 
for a low back disability.  Further, no physician has linked 
the veteran's back problems to service.  In fact, as 
referenced above, a VA examiner has specifically stated that 
the veteran's low back disability was not related to his 
military service.   As lumbar spine arthritis was not 
diagnosed until years following service, a claim of 
entitlement to service connection for lumbar spine arthritis 
under the presumptive provisions of 38 U.S.C.A. §§ 1101 and 
1137 is not for application in this case.

Based on the foregoing, the veteran's claim of entitlement to 
service connection for a low back disability is not 
warranted.

V.  Headaches

The veteran contends that he suffers from chronic headaches 
as a result of exposure to herbicides during his service in 
Vietnam.  Service medical records contain no complaints or 
treatment related to headaches.

With respect to the claims for service connection as a 
residual of exposure to Agent Orange, the Board notes that 
disorders which have been positively associated with Agent 
Orange do not include headaches.  See 38 C.F.R. §§ 3.307, 
3.309.  Further, the veteran has presented no competent 
medical evidence causally linking his headaches to exposure 
to Agent Orange in service.  Combee v. Brown, 34 F. 3d 1039 
(Fed Cir. 1994).  In short, there is simply no medical 
evidence of record supporting a causal connection between the 
veteran's exposure to herbicides during service and his 
headaches.  Accordingly, the Board finds that the 
preponderance of the evidence is against this claim and 
service connection for headaches is not warranted.

VI.  Conclusion

The Board has reviewed the veteran's hearing testimony, 
statements, and comments made during his examinations.  While 
the Board does not doubt the sincerity of the veteran's 
belief regarding his claims, the veteran is not competent to 
offer evidence which requires medical knowledge, such as the 
question of whether a chronic disability is currently present 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heart disorder, to 
include endocarditis and mitral stenosis, as a result of 
exposure to herbicides, is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bronchitis is 
dismissed.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for headaches is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



